We conclude that the judgment under review should be affirmed, and, save in one particular, for the reasons stated in the percuriam opinion of the Supreme Court. That court refused to consider attacks on the charge as not supported by proper exceptions, and laid down the same rule touching exceptions to the charge that this court disapproved in Lyon v. Fabricant,113 N.J.L. 62; 172 Atl. Rep. 567. As in that case, we have also in this examined the exceptions on their merits, and fail to find therein any misdirection which after examination of the whole case appears to have injuriously affected the substantial rights of the appellant.
The judgment is therefore affirmed.
For affirmance — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 305